Name: Commission Regulation (EEC) No 3233/81 of 12 November 1981 fixing certain coefficients applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: economic analysis;  foodstuff;  beverages and sugar;  trade policy;  plant product
 Date Published: nan

 No L 325/20 Official Journal of the European Communities 13 . 11 . 81 COMMISSION REGULATION (EEC) No 3233/81 of 12 November 1981 fixing certain coefficients applicable to cereals exported in the form of certain spirituous beverages coefficient where foreseeable export trends in one of the Member States concerned show a tendency to change significantly ; whereas this assessment may be made by taking account of a sufficiently long refer ­ ence period to eliminate insignificant short-term fluc ­ tuations ; whereas a period of six years prior to the year in question complies with this criterion ; whereas, moreover, an annual difference of less than 1 % between the respective trends in exports and total quantities sold cannot show a tendency towards signifi ­ cant change ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( 1), as lgst amended by Regulation (EEC) No 1949/81 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Article 9 ( 1 ) of Regulation (EEC) No 1188/81 lays down that, on application by the party concerned, cereals placed under control as from 1 August 1973 may be eligible for refunds ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1188/81 states that the quantity of cereals on which the refund shall be granted shall be that placed under control weighted by a coefficient, fixed annually for each Member State concerned, expressing the ratio for the spirituous beverage in question between the total quan ­ tity exported and the total quantity marketed ; whereas, information having been received from the Member States pursuant to Article 15 (4) of Commis ­ sion Regulation (EEC) No 1842/81 (4), the coefficients for the periods between 1 August 1973 to 31 July 1981 should be fixed ; whereas Article 3 (3) of Regula ­ tion (EEC) No 1188/81 makes provision for differenti ­ ating the coefficient according to the cereals employed ; whereas the data at the Commission 's disposal only make it possible to fix a coefficient for barley processed into malt used in the United Kingdom for the manufacture of malt whisky ; Whereas the second indent of Article 3 (2) of Regula ­ tion (EEC) No 1188/81 provides for adjustment of the Article 1 For the purposes of Article 9 of Regulation (EEC) No 1188/81 , the coefficient referred to in Article 3 of the said Regulation applicable to barley processed into malt used in the United Kingdom for the manufac ­ ture of malt whisky shall be as follows : Period Coefficient 1 . 8 . 1973 to 31 . 7. 1974 0723 1 . 8 . 1974 to 31 . 7 . 1975 0721 1 . 8 . 1975 to 31 . 7 . 1976 0-722 1 . 8 . 1976 to 31 . 7. 1977 0-727 1 . 8 . 1977 to 31 . 7 . 1978 0-710 1 . 8 . 1978 to 31 . 7 . 1979 0-730 1 . 8 . 1979 to 31 . 7 . 1980 0-719 1 . 8 . 1980 to 31 . 7 . 1981 0-693 Article 2 ( 1 ) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2. (&gt;) OJ No L 121 , 5 . 5 . 1981 , p. 3 . H OJ No L 183, 3 . 7 . 1981 , p . 10 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 13. 11 . 81 Official Journal of the European Communities No L 325/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 November 1981 . For the Commission Poul DALSAGER Member of the Commission